MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Sep 10 2019, 9:58 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark S. Lenyo                                            Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Lance Miller,                                            September 10, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-732
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Margot F. Reagan,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Keith Doi,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         71D04-1806-CM-2289



Altice, Judge.


                                         Case Summary

Court of Appeals of Indiana | Memorandum Decision 19A-CR-732 | September 10, 2019                 Page 1 of 5
[1]   Lance Miller appeals his conviction, following a bench trial, for Class A

      misdemeanor battery resulting in bodily injury. His sole challenge is to the

      sufficiency of the evidence.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Miller’s mother, Debra Schmidt, owns property in rural St. Joseph County.

      Miller lived in the home on that property and kept belongings, including a

      motorcycle, in a detached garage. At some point prior to May 27, 2018, Debra

      and her husband Rodney Schmidt, Miller’s longtime stepfather, asked Miller to

      move off the property because Miller had not been keeping it up or paying the

      utility bills. Miller refused.


[4]   On May 27, 2018, Debra and Rodney went to the property, where they also

      kept a camper, and worked on cleaning out the garage. They pulled everything

      out of the garage to power wash the inside. This included pushing out Miller’s

      motorcycle, which they covered with plastic while it sat outside. After power

      washing, Debra, Rodney, and a friend sat in folding chairs in front of the

      camper drinking beer.


[5]   While they were sitting outside that afternoon, Miller and his father and brother

      pulled into the driveway, and Miller exited the vehicle to go into the home to

      feed cats inside. When Miller observed that items had been pulled out of the

      garage, he became angry. Debra stood up and Rodney remained in his chair, as


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-732 | September 10, 2019   Page 2 of 5
      Miller walked toward them asking about his motorcycle. Miller then bypassed

      Debra and ran toward Rodney. Miller head-butted Rodney in the face and then

      punched him three or four times in the face and head. Rodney managed to get

      Miller off of him, and Debra stepped in between the two. Rodney called 911,

      and Miller left with his father and brother within five to ten minutes. As a

      result of the attack, Rodney had a laceration on his nose, swelling around one

      of his eyes, and a cut on his arm. Photographs were taken of these injuries once

      officers arrived on the scene about an hour later.


[6]   On July 3, 2018, the State charged Miller with Class A misdemeanor battery

      resulting in bodily injury. Three witnesses testified at the short bench trial held

      on March 14, 2019. Rodney testified for the State as detailed above. Miller and

      his brother Levi testified for the defense. Miller and Levi acknowledged

      coming onto the property while Debra and Rodney sat outside the camper.

      They claimed, however, that although there was an exchange of words, there

      was no physical confrontation between Miller and Rodney. At the conclusion

      of the evidence, the trial court found Miller guilty, explaining:


              Upon reviewing all the evidence that was presented and in
              particular due to the physical evidence of the victim’s injuries as
              depicted in Exhibits 3 and 4, that I find [Rodney’s] testimony to
              be more credible under the circumstances, that those injuries are
              consistent with what his testimony was that [Miller] headbutted
              him and punched him and caused those particular injuries.


      Transcript at 34. The trial court then sentenced Miller to a 30-day suspended

      sentence and 180 days of reporting probation. Miller now appeals.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-732 | September 10, 2019   Page 3 of 5
                                          Discussion & Decision


[7]   “Convictions should be affirmed unless no reasonable fact-finder could find the

      elements of the crime proven beyond a reasonable doubt.” T.H. v. State, 92
N.E.3d 624, 626 (Ind. 2018). Further, it is well established that when reviewing

      the sufficiency of the evidence on appeal, we must consider only the probative

      evidence and reasonable inferences supporting the conviction, and we should

      not assess witness credibility or weigh the evidence. See Moore v. State, 27
N.E.3d 749, 754 (Ind. 2015). The trier of fact is entitled to determine which

      version of the incident to credit and is the sole judge of the effect that any

      discrepancies or contradictions might have on the outcome of the case. Scott v.

      State, 867 N.E.2d 690, 695 (Ind. Ct. App. 2007), trans. denied.


[8]   On appeal, Miller does not dispute that Rodney’s testimony – if believed – was

      sufficient to support his conviction. He simply contends that Rodney’s account,

      which directly conflicted with Miller’s and Levi’s, was not credible because his

      testimony was “inconsistent, unpersuasive, and wholly corroborated [sic] by

      any other witness testifying at trial of this case.” Appellant’s Brief at 10. Miller

      notes in this regard that (1) Rodney gave conflicting testimony regarding

      whether Miller left immediately after the attack or went into the house for

      several minutes before leaving; (2) Rodney testified that the chair in which he

      was sitting collapsed during the attack but in the picture of the folding chair

      (taken an hour later), the chair is upright with an intact beer sitting on the side

      arm; and (3) Rodney’s testimony “lacked any detail or clarity.” Id. at 11.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-732 | September 10, 2019   Page 4 of 5
[9]    We reject Miller’s blatant invitation for us to reassess Rodney’s credibility.

       Miller made these same arguments to the trial court. The trial court rejected

       Miller’s position and expressly found Rodney’s testimony more credible than

       Miller’s and Levi’s, noting that Rodney’s injuries were consistent with his

       account. This credibility determination was entirely within the province of the

       trial court, and the conviction is, thus, supported by ample evidence. See Scott,
867 N.E.2d at 695.


[10]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-732 | September 10, 2019   Page 5 of 5